Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed February 12, 2021, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn.  The “adjustable component” in claim 1 discloses a component that is adjustable, however the written description and Claim 2 clearly support the corresponding structure to overcome a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph indefinite rejection.   
Response to Amendment
The amendment submitted February 12, 2021 has been accepted and entered.  No claims are amended.  No claims are cancelled.  New claim 20 is added.  Thus, claims 1-20 are examined.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
Independent claim 1 is allowable based on applicant’s remarks filed February 12, 2021 and telephone interview held on February 3, 2021, regarding an incoherent self-mixing sensor in the housing; wherein a control circuitry in the housing is configured to gather a sensor measurement with the incoherent self-mixing sensor and adjust the adjustable component using the sensing measurement, as claimed, so as to prevent measurement inaccuracies due to reflectivity and bidirectional reflectance distribution of objects of emitted infrared light intensity.
Independent claims 11 and 15 are allowable based on applicant’s remarks filed February 12, 2021 and telephone interview held on February 3, 2021, regarding incoherent self-mixing sensor(s) each having a respective light source, i.e. diode, configured to emit light at a different respective wavelength; and control circuitry configured to adjust the adjustable component using sensor data from the 
Claims 2-10, 12-14, 16-20 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kilchier et al (US 2012/0120375 A1) discloses an optical micro-projection system comprising the following components: at least one laser light source (200, 400, 402, 600); at least one movable mirror (102, 103, 203) for deviating light from said light source to allow generation of images on a projection surface (104, 301, 303, 306, 603); a self-mixing module for measurement of the distance (604) between the projection source and a projection surface, said self-mixing module comprising: at least one photodiode (401, 601) for monitoring the light emission power of the laser light source;--an optical power variation counter for counting optical power variations (605); successive displacements of said mirror allowing the self-mixing module providing successive projection distance measurements of a plurality of points of said projection surface. 

    PNG
    media_image1.png
    485
    366
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    292
    539
    media_image2.png
    Greyscale

Kong et al (US 2005/0156874 A1) a data input device for use with a tracking surface having light-scattering properties. The device comprises a single laser configured to project a light beam onto 

    PNG
    media_image3.png
    428
    451
    media_image3.png
    Greyscale

Fishman et al (US 2019/0090068 A1) discloses a device has a laser unit, which includes: a top-side p-type DBR region; which is on top of and in direct touch with an active region; which is on top of and in direct touch with a bottom-side n-type Distributed Bragg Reflector (DBR) region; which is on top of a n-type substrate. The laser unit further includes a voltage measurement anode touching or being in proximity to a top surface of the active region; and a voltage measurement cathode touching or being in proximity to a bottom surface of the active region. The voltage between the voltage measurement anode and the voltage measurement cathode is directly measured; and is utilized for determining characteristics of a laser self-mix signal of the laser unit, without having or using a monitor photo-diode. 

    PNG
    media_image4.png
    553
    503
    media_image4.png
    Greyscale

Spruit et al (US 2018/0224368 A1) discloses a laser sensor or laser sensor module using self-mixing interference for detection of different physical parameters, a user interface comprising such a laser sensor or laser sensor module, a mobile communication device comprising such a user interface, a related method of detection of different physical parameters and a corresponding computer program product.

    PNG
    media_image5.png
    259
    441
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/